Citation Nr: 0504546	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic disability 
manifested including by ulcers and blisters on the legs, 
secondary to staphylococcal infection incurred while under VA 
care from January 11, 1999 to February 27, 1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDING OF FACT

The competent clinical evidence of record fails to establish 
that the veteran has a chronic disability manifested 
including by ulcers and blisters on the legs as a result of 
VA treatment from January 11, 1999 to February 27, 1999.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a chronic disability manifested including 
by ulcers and blisters on the legs, secondary to 
staphylococcal infection incurred while under VA care from 
January 11, 1999 to February 27, 1999, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in April 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The April 2003 VCAA notice letter was 
sent to the veteran prior to the September 2003 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA and private medical records have been obtained, including 
the medical records for the period of treatment from which 
the veteran claims 38 U.S.C.A. § 1151 benefits.  
Additionally, a VA medical opinion has been obtained.  The 
veteran has submitted many lay statements in support of his 
claim.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in October 2000.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional disability 
be caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under chapter 31 of this 
title, or (B) by participation in a program under section 
1718 of this title.

In this case, the veteran contends that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for a 
chronic blister disability of the legs which he maintains 
resulted from a staphylococcal infection caused by VA 
treatment.  The veteran reports that he was sent by VA to a 
rehabilitation center for the blind in January and February 
1999.  He asserts that while there he developed a 
staphylococcal infection/blisters that keeps getting worse.  

Records from the eye rehabilitation center dated from January 
11, 1999 to February 27, 1999, show that the veteran was 
treated for a rash.

Medical records from the veteran's private physician, dated 
in November 2002, show treatment for a leg ulcer.  These 
records make no reference to the etiology of the leg ulcer.

In March 2003, the veteran submitted 10 statements in support 
of his claim.  His spouse stated that when the veteran came 
home from the rehabilitation treatment the veteran had sores 
and blisters.  She reported that the veteran has recurrence 
of the blisters about three times a year.  Another letter was 
from a fellow veteran who had been treated at the 
rehabilitation center at the same time as the veteran.  This 
veteran reported that he developed blisters at the 
rehabilitation center which were later diagnosed as resulting 
from staphylococcal B infection.  Other statements indicate 
that the veteran's legs were fine before he went to the eye 
rehabilitation clinic, and that the veteran has had blisters 
on his legs periodically since receiving the VA 
rehabilitation treatment.

The veteran's medical records were examined by a VA physician 
in April 2004.  The physician provided a review of the 
veteran's treatment at the Tucson, Arizona VA facility for 
blindness rehabilitation.  He noted that the progress notes 
and discharge summary demonstrated no evidence that the 
veteran had a staphylococcal infection of his lower 
extremities while in the VA facility.  The physician noted 
that the records did show the prescription of topical 
hydrocortisone from ankles to knees for a rash.  It was 
highlighted that a note alluded to the veteran's complaint of 
legs itching resulting in scratching, and bilateral leg edema 
with socks constricting, ascribed to many hours with his legs 
in a dependent position while seated in a wheelchair.

The VA physician reported that the earliest history and 
physical examination after the veteran's returned from 
rehabilitation occurred on March 23, 1999.  The veteran 
reported that he had sustained a minor fall while in 
rehabilitation, hurting both his knees.  No mention was made 
of any infection of the lower extremities.  Physical 
examination at that time revealed no external bruise or 
effusion of the knees.  No mention was made of any evidence 
of infection of the skin below the knees.  

The VA physician further stated that the earliest record of 
lower extremity ulcers was in December 2000, in the form of a 
wound care request for bilateral leg ulcers.  Subsequent 
notes alluded to their apparent successful treatment.  He 
noted that a May 2000 note made the first mention of 
bilateral lower extremity cellulitis associated with skin 
ulcerations.  Subsequent physical therapy notes in June 2000 
made allusion to lower-extremity stasis-like ulcers and 
associated cellulitis.  

The VA physician opined that there was no evident causal 
relationship between the veteran's VA rehabilitation care and 
his subsequent initial development of lower extremity stasis 
ulcers and secondary cellulitis.  The physician noted that 
the veteran's longstanding diabetes and lower extremity edema 
were the more likely contributors.  He stated that the 
subsequent bouts of lower extremity ulceration/cellulitis 
from which the veteran experienced could not be ascribed to 
his VA care.  The VA physician finally stated that he found 
no evidence of negligence in the veteran's care.

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  While the veteran, his spouse, friends, and 
fellow patients have stated that the veteran has lower 
extremity staphylococcal blisters/ulcers due to his treatment 
at VA, as laypersons they are not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no competent medical evidence of record 
demonstrating that the veteran has any additional disability 
caused by VA medical treatment and rehabilitation from 
January 11, 1999 to February 27, 1999.  Additionally, a VA 
physician, after a review of the veteran's medical records, 
opined that the veteran did not develop lower extremity skin 
ulcers during VA treatment and opined that there was no 
negligence in the VA treatment.

Because the weight of the competent medical evidence 
demonstrates no disability due to VA treatment, the Board 
finds that the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a chronic disability manifested 
including by ulcers and blisters on the legs, secondary to 
staphylococcal infection incurred while under VA care, have 
not been met.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic disability manifested including 
by ulcers and blisters on the legs, secondary to 
staphylococcal infection incurred while under VA care from 
January 11, 1999 to February 27, 1999, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


